Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9110848 B1) in view of Seibert et al. (US 20170344420 A1).

Kim discloses: 
1. (original) An apparatus comprising: 
a memory storage unit to store a local set of troubleshooting solutions corresponding to a first set of issues; (fig 4: cache of access device 108; col 20, ln 34-35: The cache can include information that could be used for troubleshooting; col 22, ln 60-65: a potential or actual device failure or damage (e.g., as set forth in a failure-risk condition); col 23, ln 1-12: the network device 602 may detect… non-responsiveness of a component of the device (e.g., corresponding to a malfunction of the device). In response to the detection, the network device 602 can commit device data to a memory. The device can include another (e.g., volatile) memory that is used in other circumstances (e.g., to store current and/or historical device settings, sensor data, local statuses, statuses of other devices, etc. when the condition is not satisfied); col 23, ln 26-27: data is written to the memory only when a failure-risk condition is satisfied.)

an administration engine to communicate with a first network (external/cloud network 114), wherein the administration engine is to manage a service subscription; (col 10, ln 40-45: the cloud network 114 may include a suite of applications, middleware, and database service offerings that are delivered to a customer in a self-service, subscription-based)

a communication interface to communicate with a peer device (network/client device; 302-308), wherein the peer device is part of a second network (fig 1: 100: 110, 112; fig 4: 400) separate from the first network; (col 19, ln 38-45: FIG. 4 also illustrates that one or more network devices 302-308 and/or access device 108 may include a storage device, such as a cache, for storing data, including data regarding its own status and data regarding statuses received from the other devices within local area network 400.)

an authentication engine to authenticate the peer device to establish a link with the peer device to access a peer set of troubleshooting solutions; (col 5, ln 10-15: a user may create an account with login information that is used to authenticate the user and allow access to the network devices.)

a diagnostic engine to collect diagnostic data to identify an issue, wherein the diagnostic engine selects a solution from the local set (602) of troubleshooting solutions based on the diagnostic data when the issue corresponds to one of the first set of issues (col 22, ln 60-65: a potential or actual device failure or damage (e.g., as set forth in a failure-risk condition); col 23, ln 1-12: the network device 602 may detect… non-responsiveness of a component of the device (e.g., corresponding to a malfunction of the device). In response to the detection, the network device 602 can commit device data to a memory. The device can include another (e.g., volatile) memory that is used in other circumstances (e.g., to store current and/or historical device settings, sensor data, local statuses, statuses of other devices, etc. when the condition is not satisfied); col 23, ln 26-27: data is written to the memory only when a failure-risk condition is satisfied.), and; and (col 20, ln 35-40: the access device 108 can access status information from another other device on the network 400 and can use that information to update its own cache, update the status display, and/or pass the information to the cloud network 114 and/or the gateway 110 for trouble shooting and/or storage; claim 1: in response to determining that the failure-risk condition is satisfied, backing up data that includes the current setting in the non-volatile reserved memory; col 23, ln 50-56: the alert communication can cause or corresponds to an instruction to another network device to ensure that a setting of the device is appropriately set (e.g., to power off or in a secure state) and/or to backup its data (e.g., locally or by transmitting it to another network device, the gateway 110 and/or the cloud 114).)

a repair engine to implement the solution. (col 23, ln 1-13; claim 1; col 23, ln 50-56)

However, Kim does not explicitly disclose, while Seibert teaches:
to access a peer set of troubleshooting solutions corresponding to a second set of issues (par 33: a malfunctioning IHS may select a peer IHS based on which of the responding peer IHSs have the most current remediation resources stored locally; par 40: error code information may be used by the peer IHS to retrieve remediation resources that are targeted to the specific error conditions reported by the malfunctioning IHS.)

wherein the diagnostic engine selects the solution from the peer set of troubleshooting solutions based on the diagnostic data when the issue corresponds to one of the second set of issues (par 33: a malfunctioning IHS may select a peer IHS based on which of the responding peer IHSs have the most current remediation resources stored locally; par 40: error code information may be used by the peer IHS to retrieve remediation resources that are targeted to the specific error conditions reported by the malfunctioning IHS.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine backup-instructing broadcast to network devices responsive to detection of failure risk of Kim with remediation of a device via a peer device of Seibert. One of ordinary skill in the art would have been motivated to do so in order to repair error conditions (Seibert: par 42, 47)

Modified Kim discloses:
2. (original) The apparatus of claim 1, wherein the diagnostic engine classifies the issue as a hardware failure, and wherein the repair engine generates a message to notify a user about the hardware failure. (col 22, ln 67 and col 23, ln 1-3: …actual device failure or damage. For example, the network device 602 may detect a high temperature (e.g., corresponding to a fire, warm conditions or device malfunction); col 1, ln 53-58: cross-device communication can reduce device damage responsive to an event (e.g., by causing a device to turn off before being effected by a power spike), increase a quantity of data that can be stored (e.g., by providing additional time for backup) and/or allow a user to quickly respond to an event.)

3. (original) The apparatus of claim 1, wherein the diagnostic engine classifies 
However, Kim does not explicitly disclose, while Seibert teaches:
the issue as a software failure, the diagnostic engine identifies an error associated with a driver. (par 42, 47)

4. (original) The apparatus of claim 3, wherein the repair engine 
However, Kim does not explicitly disclose, while Seibert teaches:
implements the solution with an automatic installation of the driver. (par 47)

5. (original) The apparatus of claim 1, wherein the repair engine
However, Kim does not explicitly disclose, while Seibert teaches:
adds the solution to the local set of troubleshooting solutions when the solution is obtained from the peer set of troubleshooting solutions. (par 32:  a peer IHS of the same family as the malfunctioning IHS may be configured to store local copies remediation resources that are targeted towards the family of platforms to which the peer IHS and malfunctioning IHS both belong; par 33; par 43)

6. (original) The apparatus of claim 1, wherein 
However, Kim does not explicitly disclose, while Seibert teaches:
the link is a peer-to-peer link. (claim 1: accessing a remediation resource from the peer IHS via the established peer-to-peer connection)

7. (original) The apparatus of claim 1, wherein the first network and the second network are part of a distributed set of networks to share information. (col 4, ln 55-60: The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks)

Kim discloses: 
8. (currently amended) A method comprising: 
collecting diagnostic data with a diagnostic engine to identify an issue with a computing device; (col 20, ln 35-40: the access device 108 can access status information from another other device on the network 400 and can use that information to update its own cache, update the status display, and/or pass the information to the cloud network 114 and/or the gateway 110 for trouble shooting and/or storage; col 23, ln 1-13: the network device 602 may detect a high temperature (e.g., corresponding to a fire, warm conditions or device malfunction), water (e.g., corresponding to a flood or a water spill), high humidity (e.g., corresponding to a flood), or non-responsiveness of a component of the device (e.g., corresponding to a malfunction of the device).)

broadcasting the issue identified by the diagnostic engine, via a communication interface connected to a first network (external/cloud network 114), to a plurality of peer devices (network/client device; 302-308; 102-106), wherein the computing device has a service subscription with the first network; (col 8, ln 50-55: the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120); col 23, ln 50-56: the alert communication can cause or corresponds to an instruction to another network device to ensure that a setting of the device is appropriately set (e.g., to power off or in a secure state) and/or to backup its data (e.g., locally or by transmitting it to another network device, the gateway 110 and/or the cloud 114); col 10, ln 40-45: the cloud network 114 may include a suite of applications, middleware, and database service offerings that are delivered to a customer in a self-service, subscription-based)

receiving a response from a peer device of the plurality of peer devices, wherein the peer device is connected to a second network (fig 1: 100: 110, 112; fig 4: 400) different from the first network; (col 19, ln 38-45: FIG. 4 also illustrates that one or more network devices 302-308 and/or access device 108 may include a storage device, such as a cache, for storing data, including data regarding its own status and data regarding statuses received from the other devices within local area network 400.)

authenticating the peer device to establish a link between the computing device and the peer device; (col 5, ln 10-15: a user may create an account with login information that is used to authenticate the user and allow access to the network devices.)

selecting based on the diagnostic data a solution from a local solution of the computing device and a peer solution indicated by the response, including selecting the local solution when the issue corresponds to one of a first set of issues stored at the computing device (col 22, ln 60-65: a potential or actual device failure or damage (e.g., as set forth in a failure-risk condition); col 23, ln 1-12: the network device 602 may detect… non-responsiveness of a component of the device (e.g., corresponding to a malfunction of the device). In response to the detection, the network device 602 can commit device data to a memory. The device can include another (e.g., volatile) memory that is used in other circumstances (e.g., to store current and/or historical device settings, sensor data, local statuses, statuses of other devices, etc. when the condition is not satisfied); col 23, ln 26-27: data is written to the memory only when a failure-risk condition is satisfied.); and (claim 1: in response to determining that the failure-risk condition is satisfied, backing up data that includes the current setting in the non-volatile reserved memory; col 23, ln 50-56: the alert communication can cause or corresponds to an instruction to another network device to ensure that a setting of the device is appropriately set (e.g., to power off or in a secure state) and/or to backup its data (e.g., locally or by transmitting it to another network device, the gateway 110 and/or the cloud 114).)

implementing the solution at the computing device. (claim 1; col 23, ln 7-13; col 23, ln 50-56)

However, Kim does not explicitly disclose, while Seibert teaches:
and selecting the peer solution when the issue corresponds to one of a second set of issues stored at the peer device (par 33: a malfunctioning IHS may select a peer IHS based on which of the responding peer IHSs have the most current remediation resources stored locally; par 40: error code information may be used by the peer IHS to retrieve remediation resources that are targeted to the specific error conditions reported by the malfunctioning IHS.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine backup-instructing broadcast to network devices responsive to detection of failure risk of Kim with remediation of a device via a peer device of Seibert. One of ordinary skill in the art would have been motivated to do so in order to repair error conditions (Seibert: par 42, 47)

Modified Kim discloses:
9. The method of claim 8, further comprising 
However, Kim does not explicitly disclose, while Seibert teaches:
authenticating the peer device based on a consent level between the first network and the second network. (par 25)

10. The method of claim 8, further comprising 
However, Kim does not explicitly disclose, while Seibert teaches:
classifying the issue as a hardware failure, and wherein implementing the solution comprises generating a message to notify a user about the hardware failure. (par 41, 22)

11. The method of claim 8, further comprising 
However, Kim does not explicitly disclose, while Seibert teaches:
classifying the issue as a software failure, and wherein selecting the solution comprises selecting a driver. (par 47)

12. The method of claim 11, wherein implementing the solution comprises 
However, Kim does not explicitly disclose, while Seibert teaches:
automatically installing the driver. (par 47)

13. The method of claim 8, further comprising 
However, Kim does not explicitly disclose, while Seibert teaches:
adding the solution to a local set of troubleshooting solutions. (par 32:  a peer IHS of the same family as the malfunctioning IHS may be configured to store local copies remediation resources that are targeted towards the family of platforms to which the peer IHS and malfunctioning IHS both belong; par 33; par 43)

Kim discloses: 
14. (currently amended) A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising: 
instructions to operate according to a service subscription with a first network (external/cloud network 114); (col 10, ln 40-45: the cloud network 114 may include a suite of applications, middleware, and database service offerings that are delivered to a customer in a self-service, subscription-based)

instructions to collect diagnostic data with a diagnostic engine to identify an error and to identify a local (602) solution to the error; (col 20, ln 35-40: the access device 108 can access status information from another other device on the network 400 and can use that information to update its own cache, update the status display, and/or pass the information to the cloud network 114 and/or the gateway 110 for trouble shooting and/or storage; col 23, ln 1-13: the network device 602 may detect a high temperature (e.g., corresponding to a fire, warm conditions or device malfunction), water (e.g., corresponding to a flood or a water spill), high humidity (e.g., corresponding to a flood), or non-responsiveness of a component of the device (e.g., corresponding to a malfunction of the device). In response to the detection, the network device 602 can commit device data to a memory. The device can include another (e.g., volatile) memory that is used in other circumstances (e.g., to store current and/or historical device settings, sensor data, local statuses, statuses of other devices, etc. when the condition is not satisfied); claim 1: in response to determining that the failure-risk condition is satisfied, backing up data that includes the current setting in the non-volatile reserved memory)

instructions to broadcast the error identified by the diagnostic engine to a plurality of peer devices (network/client device; 302-308; 102-106); (col 8, ln 50-55: the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120); col 23, ln 50-56: the alert communication can cause or corresponds to an instruction to another network device to ensure that a setting of the device is appropriately set (e.g., to power off or in a secure state) and/or to backup its data (e.g., locally or by transmitting it to another network device, the gateway 110 and/or the cloud 114))

instructions to receive a response from a peer device of the plurality of peer devices, wherein the peer device is connected to a second network (fig 1: 100: 110, 112; fig 4: 400) that is different from the first network; (col 19, ln 38-45: FIG. 4 also illustrates that one or more network devices 302-308 and/or access device 108 may include a storage device, such as a cache, for storing data, including data regarding its own status and data regarding statuses received from the other devices within local area network 400.)

instructions to authenticate the peer device; and (col 5, ln 10-15: a user may create an account with login information that is used to authenticate the user and allow access to the network devices.)

instructions to select and implement the local solution or a peer solution based on the response after authentication of the peer device, including instructions to select the local solution when the error corresponds to one of a first set of errors stored at the computing device (col 22, ln 60-65: a potential or actual device failure or damage (e.g., as set forth in a failure-risk condition); col 23, ln 1-12: the network device 602 may detect… non-responsiveness of a component of the device (e.g., corresponding to a malfunction of the device). In response to the detection, the network device 602 can commit device data to a memory. The device can include another (e.g., volatile) memory that is used in other circumstances (e.g., to store current and/or historical device settings, sensor data, local statuses, statuses of other devices, etc. when the condition is not satisfied); col 23, ln 26-27: data is written to the memory only when a failure-risk condition is satisfied.). (claim 1: in response to determining that the failure-risk condition is satisfied, backing up data that includes the current setting in the non-volatile reserved memory; col 23, ln 50-56: the alert communication can cause or corresponds to an instruction to another network device to ensure that a setting of the device is appropriately set (e.g., to power off or in a secure state) and/or to backup its data (e.g., locally or by transmitting it to another network device, the gateway 110 and/or the cloud 114).)

However, Kim does not explicitly disclose, while Seibert teaches:
software error (par 42)

and to select the peer solution when the software error corresponds to one of a second set of software errors stored at the peer device (par 33: a malfunctioning IHS may select a peer IHS based on which of the responding peer IHSs have the most current remediation resources stored locally; par 40: error code information may be used by the peer IHS to retrieve remediation resources that are targeted to the specific error conditions reported by the malfunctioning HIS; par 42: failures are a result of a common software upgrade by each of the malfunctioning IHSs.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine backup-instructing broadcast to network devices responsive to detection of failure risk of Kim with remediation of a device via a peer device of Seibert. One of ordinary skill in the art would have been motivated to do so in order to repair error conditions (Seibert: par 42, 47)

Modified Kim discloses: 
15. The non-transitory machine-readable storage medium of claim 14, further comprising instructions 
However, Kim does not explicitly disclose, while Seibert teaches:
to add the solution to a local set of troubleshooting solutions. (par 32:  a peer IHS of the same family as the malfunctioning IHS may be configured to store local copies remediation resources that are targeted towards the family of platforms to which the peer IHS and malfunctioning IHS both belong; par 33; par 43)

Response to Remarks
Applicant has amended the claims to add aspects of selecting a local solution based on an issue stored locally and selecting a peer solution based on an issue stored at a peer device. Kim discloses the former in col 23, ln 1-12 and Seibert discloses the latter in par 33, 40.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113